Citation Nr: 1023897	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected posttraumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected PTSD and/or the 
service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and colitis, to include as secondary to the service-connected 
PTSD and/or the service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and February 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

In the September 2005 rating decision, the RO denied 
entitlement to an increased rating for the service-connected 
PTSD, currently rated as 30 percent disabling.  In the 
February 2008 rating decision, the RO denied claims of, inter 
alia, entitlement to service connection for hypertension and 
GERD.

The issue of entitlement to service connection for 
hypertension, to include as secondary to the service-
connected PTSD and/or the service-connected diabetes 
mellitus, type II; and, the issue of entitlement to service 
connection for a gastrointestinal disorder, to include 
gastroesophageal reflux disease (GERD) and colitis, to 
include as secondary to the service-connected PTSD and/or the 
service-connected diabetes mellitus, type II are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's service-
connected PTSD has been manifested by symptoms such as 
somatic complaints, disturbances of motivation and mood, 
increased anxiety, irritability, loss of interest in most 
things, resulting in an overall disability picture that more 
nearly approximates that of occupational and social 
impairment with reduced reliability and productivity.  

2.  Deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene with the inability 
to establish and maintain effective work and social 
relationships are not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating, but 
no higher, for the service-connected PTSD have been met 
during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 
including Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's increased rating claim was submitted in May 
2005, and the RO provided the appellant pre-adjudication 
notice by letter dated June 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

In subsequent notices, provided to the Veteran in January 
2007 and May 2008, the Veteran was notified of how VA 
determines disability ratings and assigns effective dates for 
any grant of service connection.  The May 2008 notice letter 
also provided the Veteran with the schedular rating criteria 
for rating mental disorders.  

Thus, the notices provided to the Veteran over the course of 
the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  Moreover, in response to the RO's 
February 2009 supplemental statement of the case, the Veteran 
submitted a signed statement dated in March 2009 indicating 
that he had reviewed the supplemental statement of the case 
and had no additional relevant medical evidence to submit 
regarding his claim for an increased rating and requested 
expedited handling of his claim.  

II.  Increased Rating - PTSD

The veteran seeks a rating in excess of 30 percent for the 
service-connected PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is rated pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is warranted when the symptoms exhibited include 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

The next higher, 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Historically, service connection for PTSD was established 
pursuant to a February 2000 rating decision.  An initial 30 
percent rating was assigned, effective from July 21, 1998.  
In May 2005, the Veteran submitted a claim for increase, 
contending that his symptoms of PTSD had worsened since the 
initial rating.  

At VA psychiatric examinations in April 2005 and June 2006, 
the examiner noted that the claims file was not available for 
review in conjunction with the examination.  The examiner did 
note, however, that the Veteran had recently been prescribed 
Celexa and Ambien, which were helping with his symptoms, 
although he still experienced frequent and intense 
nightmares.  

At the time of both examinations, the Veteran remained 
unemployed, but was not a recluse.  He had few hobbies, but 
did enjoy a few things, such as fishing and working on race 
engines.  The Veteran did, however, prefer isolation and 
avoided other people if given the choice.  

On mental status examinations in 2005 and 2006, the Veteran 
presented as casually and neatly dressed and groomed.  He was 
courteous and polite and friendly.  He was alert and well-
oriented in all spheres.  In 2006, it was additionally noted 
that he did talk at a slow rate of speech.  

The Veteran's nightmares were definitely the main focus at 
both the 2005 and the 2006 examination.  The Veteran's wife 
reported that the Veteran became shaky and jerky during his 
nightmares, which occur typically at least twice weekly and 
sometimes more often.  The nightmares were described as vivid 
and intense, and included memories of Vietnam.  The Iraq war 
appears to have stimulated the Veteran's symptoms.  

The examination reports also noted that the Veteran continued 
to have very high startle reaction, and this is sometimes 
combined with flashbacks, such as when he encounters large 
spiders.  This could trigger a flashback of a time in Vietnam 
when he encountered a tarantula crawling up his leg in a 
tunnel.  The Veteran also remained hypervigilant, according 
to the examiner.  For example, the Veteran always observed 
his immediate surroundings, he was highly susceptible to 
someone approaching him from behind, even his wife, if they 
did not give proper warning of their approach.  Anger 
accompanied his intense startle reaction.  The Veteran also 
indicated an avoidance of large crowds.

The examiner noted, however, that the Veteran's symptom of 
depression had improved since he started the Celexa, although 
by the time of the June 2006 report, the effectiveness of the 
Celexa had appeared to wear off some.  Additionally, a 
decrease in irritability and temper was also noted.  The 
diagnosis was PTSD, severe and chronic; dysthymic disorder, 
in remission on Celexa.  

In 2005, the examiner noted that there was intense stress 
financially because they had to pay exorbitant amounts of 
money for private insurance and his wife was approaching the 
point where her own medical conditions would require surgery.  
In 2006, the stress level had decreased some.  Global 
Assessment of Functioning (GAF) was estimated at 45 at both 
examinations.  The examiner indicated that since the Veteran 
was originally evaluated in 1999, there had been major 
changes in the world situation; i.e. terrorist activity and 
the war in Iraq.  As such, the Veteran's symptoms had 
intensified, and only the symptom of depression had improved, 
as a result of the Celexa.  

In a lay statement received in March 2007, the Veteran's wife 
described some of the Veteran's typical PTSD-related 
symptoms.  She indicated that he was no longer interested in 
bathing much, because it did not seem to matter much to him 
anymore.  The Veteran's wife also noted that the Veteran had 
trouble concentrating enough to read an entire article in a 
magazine or newspaper; that he cannot finish what he stats.  
She also noted that he does not listen to other people, or 
does not seem to understand what is said to him much of the 
time.  She also noted that the situation in Iraq had made his 
nightmares worse; he slept less, and once he did fall asleep, 
he didn't want to get up.  The Veteran's wife concluded that 
she had lived with the Veteran for over 37 years and it was 
difficult to watch and deal with [his PTSD symptoms.]  

At a VA examination in April 2008, the Veteran reported that 
had not worked since 2007 and was retired due to back 
problems.  He remained married to his current wife for 37 
years.  He had some friends and tried to stay busy as much as 
possible piddling around the house or with hobbies such as 
fishing, working on the computer or watching auto racing.  

The Veteran continued to report problems with nightmares, 
which were still occurring two times per week.  The 
nightmares still caused restlessness and jerkiness during the 
night.  The Veteran continued to have flashbacks at least 
once per week and had daily thoughts and memories about 
Vietnam, which still bothered him, and terrified him.  He 
reported that he is still unable to watch war shows on 
television, and he avoided the news about Iraq.  He no longer 
went hunting because of the feelings about using a gun.  He 
also reported that he avoided contact with soldiers from his 
former unit even though they continued to email him.  He also 
avoided crowds, did not go shopping, and rarely went out 
socially with anybody as it bothered him to be around people.  
He was very vigilant, constantly watchful and always having 
to have his back to the wall when around people.  

The examiner did point out, however, that he was able to 
maintain a very close emotional relationship with his wife 
and daughters; thus, he was not isolated in that sense.  

He was sleeping better on his current medication.  He had 
trouble with concentration and memory at times.  He continued 
to have exaggerated startle response, and he could be quite 
irritable, in that he felt like striking out at others or 
getting angry but usually restrained himself.  

He described himself as being depressed about half the time, 
especially when he was aware that he could not do the 
physical activities that he formerly enjoyed doing.  He 
formerly worked on building engines, but because of his back 
problems, he could no longer do that, which was a major hobby 
of his especially given his interest in auto racing.  So, he 
still had symptoms of sad mood, insomnia, irritability, poor 
concentration at times, lethargy and fatigue.  He denied 
suicidality and psychotic symptoms, and also denied any 
problems with appetite. He was worried about finances.  

On mental status examination, the Veteran was casually neatly 
dressed, attentive and cooperative, with normal rate and 
rhythm to speech.  He was oriented times 4.  Mood was a 
little anxious, affect somewhat blunted.  Fund of knowledge 
was average.  There was no evidence of any thought disorder.  
Memory appeared intact.  

Based on exam findings, review of his medical records and 
claims file, and the criteria in DSM-IV, the examiner opined 
that the Veteran had current psychiatric diagnoses of PTSD, 
chronic, and depressive disorder, not otherwise specified.  
His social and economic situation was consistent with those 
diagnoses and his current mental status examination.  The 
Veteran appeared to be mildly to moderately impaired socially 
and recreationally with his avoidance of crowds and groups 
and much social interaction other than with his wife, and 
perhaps close family or close friends.  His vocational 
impairment sounded like it was largely due to his back injury 
and back surgeries rather than the psychiatric as he was 
functioning at his work from a psychiatric standpoint until 
the back symptoms worsened, requiring surgery.  According to 
the examiner, it appeared that he was at about the same level 
of impairment compared to that of his last examination in 
2006, and continued to derive some benefit from medication.

Diagnosis was PTSD, chronic, and depressive disorder, not 
otherwise specified.  Global Assessment of Functioning (GAF) 
was 55.  

The Veteran receives Social Security Disability.  Records 
received from the Social Security Administration (SSA) 
indicate that the Veteran became disabled for SSA purposes in 
March 2007, with a primary diagnosis of disorders of the back 
(discogenic and degenerative) and a secondary diagnosis of 
affective/mood disorders.  At the outset, the SSA records 
indicate that the Veteran was not deemed unemployable until 
his back disability became so severe as to required surgery.  
Moreover, the medical and other records accompanying the SSA 
disability determination clearly indicate that the 
psychiatric portion of the Veteran's disability has been 
deemed no more than moderate in degree by the SSA.  For 
example, the SSA records indicate that the Veteran's PTSD and 
dysthymia results in only a mild degree of restriction of 
activities of daily living and a moderate degree of 
limitation with regard to difficulties in maintaining social 
functioning and difficulties in maintaining concentration, 
persistence or pace.  Additionally, memory for detailed 
instructions is only moderately limited, as is the ability to 
carry out detailed instructions, maintain attention and 
concentrate for an extended period.  Also, the ability to 
work with others, be punctual, maintain regular attendance, 
and complete a normal workweek without interruptions from 
psychologically based symptoms was also considered moderately 
limited.  Finally, social interaction such as the ability to 
interact appropriately with others and to maintain socially 
appropriate behavior was moderately limited.  

In this regard, however, there were other examples of 
situations where the SSA found that the Veteran was not 
significantly limited at all.  For example, the Veteran's 
ability to ask simple questions or request assistance was not 
significantly limited, as was his ability to be aware of 
normal hazards and to maintain socially appropriate behavior 
and to adhere to basic standards of neatness and cleanliness.  
Additionally, the Veteran's ability to sustain an ordinary 
routine without special supervision was also found to be not 
significantly limited, for example.  

A narrative report also notes no more than moderate symptoms, 
overall, based on a review of the record.  

VA treatment records reflect ongoing complaints concerning 
psychiatric symptomatology.  In August 2007, it was indicated 
that he had flashbacks, nightmares, mood swings, and easily 
angered.  A GAF score of 55 was noted in this report and in 
other reports.  In April 2009, the assigned GAF was 60.  

In sum, the record reflects that the Veteran's overall level 
of PTSD symptomatology has increased somewhat since the 
initial evaluation was assigned back in 2000.  The Veteran 
has continued to experience consistent, vivid and intense 
nightmares which interfere with sleep.  The Veteran has 
flashbacks, hypervigilance, avoidance, and depression; 
however, he maintains a good relationship with his family, 
and he is not a recluse.  Global Assessment of Functioning 
(GAF) scores during this appeal period have predominantly 
ranged between 45 and 55.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

Based on the Veteran's Global Assessment of Functioning (GAF) 
scores, which predominantly range between 45 and 55, as well 
as his VA examination findings and reported symptoms of 
nightmares, flashbacks, depression, lack of concentration, 
anxiety, blunted affect, memory impairment, avoidance, 
hypervigilance, and a high startle reaction, an increased 
rating of 50 percent, but not higher, for the service-
connected PTSD is warranted in this case.  

The assignment of a 50 percent rating is also consistent with 
the SSA findings.  As noted above, the SSA findings indicated 
that the Veteran's functioning was moderately limited in some 
areas, and only mildly limited in others.  There were no 
instances where the SSA found the Veteran's mental 
functioning to be more than moderately limited.  Moreover, he 
has a long marriage history, a close relationship with his 
wife and daughter, and is consistently well-groomed and 
oriented on examination,

The Veteran does not exhibit symptoms that more nearly 
approximate the criteria for the assignment of the next 
higher, 70 percent rating.  The Veteran does not report nor 
does the evidence show symptoms such as obsessional rituals 
which interfere with routine activities, illogical speech, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene, although his wife did report that he not care about 
bathing anymore.  This alone is insufficient to warrant the 
assignment of a 70 percent evaluation.  The Veteran does not 
report suicidal or homicidal ideation.  Moreover, there is no 
indication that the Veteran has an inability to establish and 
maintain effective work and social relationships or that he 
has total occupational and social impairment.  Although the 
Veteran is currently unemployed, the SSA records show that 
the primary disability for SSA purposes is that of a back 
disability.  SSA records also showed that at most the 
psychiatric impairment was moderate in degree.  Moreover, the 
examiner in April 2008 specifically indicated the Veteran's 
vocational impairment sounded like it was largely due to his 
back injury and back surgeries rather than the psychiatric 
condition, particularly because he appeared to be functioning 
at work from a psychiatric standpoint until the back symptoms 
worsened, requiring surgery.  Moreover, the evidence does not 
show that the Veteran has deficiencies with respect to his 
judgment or thinking.  

Although mindful of the Global Assessment of Functioning 
(GAF) scores in the mid-40's, these scores do not coincide 
with the Veteran's symptomatology shown on those 
examinations.  For example, on the April 2005 and June 2006 
examinations in which GAFs of 45 were listed, there was no 
finding of suicidal ideation, severe obsessional rituals, or 
any serious impairment in social functioning.  Although the 
Veteran preferred to remain isolated, he nevertheless was 
able maintain effective personal relationships with his 
family.  The Veteran was also noted to be very neatly groomed 
and behaved appropriately at the examination.  Although these 
examination reports reflect an increase in PTSD symptoms 
since the initial rating in 2000, the symptoms reported are 
not consistent with a GAF of 45.  

There is no doubt that the Veteran's PTSD is distressing and 
chronic, but the totality of the evidence shows that the 
overall disability picture is one that results in no more 
than reduced reliability and productivity and difficulty in 
maintaining effective work and social relationships.  Thus, 
the symptomatology in this case paint an overall disability 
picture that is more nearly approximated by the assignment of 
a 50 percent evaluation, but no higher for the service-
connected PTSD.  The criteria for the assignment of this 50 
percent rating, but no higher, have been met during the 
entire appeal period, as there are no distinct time periods 
where the Veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In considering the 
Veteran's claim, the Board has considered all psychiatric 
symptomatology, as well as the statements of the Veteran and 
his wife.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected PTSD under consideration here has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular scheduler 
standards.  The regular scheduler standards contemplate the 
symptomatology shown in this case as was shown above.  
Moreover, the assignment of a 50 percent evaluation is 
recognition that there is commensurate industrial impairment.  
In essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

A 50 percent rating, but no higher, is granted for the 
service-connected PTSD, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for hypertension, to 
include as secondary to the service-connected PTSD and/or the 
service-connected diabetes mellitus, type II; and, 
entitlement to service connection for a gastrointestinal 
disorder, to include gastroesophageal reflux disease (GERD) 
and colitis, to include as secondary to the service-connected 
PTSD and/or the service-connected diabetes mellitus, type II.  

In support of his claims, the Veteran submitted March 2008 
opinions from a private doctor indicating that his 
hypertension was possibly related to his service-connected 
PTSD, and that his GERD/colitis was possibility related to 
his service-connected diabetes mellitus.  The doctor's 
rationale for these opinions was that it was "obvious."  

Importantly, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has not been afforded VA examinations to address 
these matters.  The Veteran should be afforded VA 
examinations to determine the current nature and likely 
etiology of the current hypertension and GERD/colitis, to 
include whether they were at least as likely as not incurred 
during service, or caused by, the result of, or aggravated by 
service, or a service-connected disability.  

Since the claims file is being returned it should be updated 
to include any recent VA treatment records that are not of 
record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the Veteran, obtain and associate with the 
claims file, all private treatment records 
identified by the Veteran regarding 
treatment for hypertension, GERD and/or 
colitis since November 2007.

2.  Obtain and associate with the claims 
file all VA treatment records relevant to 
the claims on appeal that have not been 
previously secured.  

3.  After completion of #1 and #2 above, 
schedule the Veteran for VA 
gastrointestinal examination, preferably 
by a gastroenterologist, in light of the 
nature of the claim, to determine the 
current nature and likely etiology of the 
Veteran's gastrointestinal disorders, to 
include GERD and/or colitis.  In so doing, 
the examiner should provide an opinion as 
to whether any diagnosed gastrointestinal 
disorder, to include but not limited to 
colitis and GERD, is at least as likely as 
not (a 50 percent or greater likelihood) 
related to active service.  The examiner 
should also opine as to whether is it at 
least as likely as not (a 50 percent or 
greater likelihood) that such disability 
was caused by, is aggravated by or is 
otherwise related to, the service-
connected PTSD or the service-connected 
diabetes mellitus, type II.  A complete 
rationale should accompany all opinions 
expressed.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated x-rays and laboratory tests 
should be completed.  

4.  After completion of #1 and #2 above, 
schedule the Veteran for VA cardiology 
examination, preferably by a cardiologist, 
in light of the nature of the claim, to 
determine the current nature and likely 
etiology of the Veteran's hypertension.  
In so doing, the examiner should provide 
an opinion as to whether hypertension is 
at least as likely as not (a 50 percent or 
greater likelihood) related to active 
service and/or was manifested within one 
year of discharge from service and, if so, 
to what degree.  The examiner should also 
opine as to whether is it at least as 
likely as not (a 50 percent or greater 
likelihood) that such disability was 
caused by, is aggravated by or is 
otherwise related to, the service-
connected PTSD or the service-connected 
diabetes mellitus, type II.  A complete 
rationale should accompany all opinions 
expressed.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

5.  Readjudicate the Veteran's claims on 
appeal.  Specifically consider whether the 
Veteran has hypertension and/or GERD 
and/or colitis secondary to his service-
connected PTSD and/or diabetes mellitus, 
taking into consideration the provisions 
of 38 C.F.R. § 3.310.  If any action taken 
is adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


